Citation Nr: 0814791	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  05-39 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Whether the character of the veteran's discharge from his 
period of service from December 13, 1989 to November 9, 1993 
is a bar to certain VA benefits, to include compensation.  

2.  Entitlement to service connection for costochondritis.  

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS).  

4.  Entitlement to service connection for arthritis of the 
right knee.  

5.  Entitlement to service connection for a left knee 
disability, to include arthritis and patellar femoral 
syndrome.  


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran had honorable military service in August 1981 and 
from March 1982 to December 12, 1989.  He had a period of 
military service from December 13, 1989 to November 9, 1993 
from which he was discharged under other than honorable 
conditions.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 administrative decision and a January 2004 
rating decision.  

In the July 2003 administrative decision, the RO found that 
the veteran's discharge for the period of service from March 
25, 1990 to November 9, 1993 was considered to have been 
under dishonorable conditions for VA purposes and was a bar 
to VA benefits.  In July 2003, the veteran filed a notice of 
disagreement (NOD) with this decision.  In a September 2003 
administrative decision, the RO found that there was clear 
and unmistakable error in the July 2003 administrative 
decision, and that the veteran's discharge for the period of 
service from December 13, 1989 to November 9, 1993 was 
considered to have been under dishonorable conditions for VA 
purposes and was a bar to VA benefits.  

In the January 2004 rating decision, the RO, inter alia, 
denied service connection for athlete's foot, IBS, arthritis 
in the knees, and costochondritis.  The veteran filed an NOD 
with these denials of service connection in December 2004.  A 
statement of the case (SOC) regarding the character of 
discharge for the period of service from December 13, 1989 to 
November 9, 1993 and the denials of entitlement to service 
connection was issued in November 2005, and the veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in December 2005.

In the current appeal, the veteran has consistently requested 
service connection for arthritis of the left knee, and the RO 
has consistently characterized the issue as entitlement to 
service connection for arthritis of the left knee.  However, 
the Board notes that an August 2007 VA examination included a 
diagnosis of patellar femoral syndrome of the left knee.  The 
RO considered this diagnosis, and the relationship between 
this knee condition and the veteran's military service in a 
February 2008 supplemental SOC (SSOC).  Hence, the Board has 
characterized this claim as reflected on the title page.  As 
the RO has already considered entitlement to service 
connection for a left knee disability, to include arthritis 
and patellar femoral syndrome (as reflected in the February 
2008 SSOC) the veteran is not prejudiced by 
recharacterization of the issue in this manner.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

In a February 2008 rating decision, the RO, inter alia, 
granted service connection for tinea pedis (claimed as 
athlete's foot), evaluated as noncompensable, effective July 
17, 2003.  This rating decision constitutes a full grant of 
the benefit sought in connection with the claim for service 
connection.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  In November 1993, the veteran was discharged under other 
than honorable conditions due to a civil conviction for 
felony offenses; there is no evidence or allegation of 
insanity at the time of commission of the felony offenses.  

3. The competent medical evidence does not persuasively 
establish that the veteran has current costochondritis, and 
the only medical opinion to address the relationship between 
any current costochondritis and service weighs against the 
claim.

4.  There is no competent medical evidence of a nexus between 
the veteran's current IBS and service.  

5.  There is no competent medical evidence that the veteran 
has current arthritis of the right knee.  

6.  There is no competent medical evidence of arthritis of 
the left knee and the only medical opinion to address the 
relationship between current patellar femoral syndrome and 
service weighs against the claim..  


CONCLUSIONS OF LAW

1.  The character of the veteran's November 1993 discharge is 
a bar to receiving certain VA benefits, to include 
compensation, for his period of service from December 13, 
1989 to November 9, 1993.  38 U.S.C.A. §§ 101(2), 5303 (West 
2002); 38 C.F.R. § 3.312(d) (2007).  

2.  The criteria for service connection for costochondritis 
are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

3.  The criteria for service connection for IBS are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

4.  The criteria for service connection for arthritis of the 
right knee are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

5.  The criteria for service connection for a left knee 
disability, to include arthritis and patellar femoral 
syndrome, are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Regarding the character of the veteran's discharge for his 
period of service from December 13, 1989 to November 9, 1993, 
a November 2002 pre-rating letter informed the veteran that 
anytime a veteran receives a discharge that is not 
"honorable," VA must decide if he is eligible for VA 
benefits.  The letter added that, as long as VA decided that 
his service was not "dishonorable," he would still be 
eligible for VA benefits.  The letter advised the veteran of 
evidence and information he should submit regarding his 
character of discharge, informed him where and when to send 
such information and evidence.  Enclosed with the November 
2002 letter was an excerpt from 38 C.F.R. § 3.12, regarding 
character of discharge.  The July 2003 RO administrative 
decision reflects the initial adjudication of the claim 
regarding the veteran's character of discharge after issuance 
of the November 2002 letter.  

Regarding the claims for service connection, in an October 
2002 pre-rating letter, the RO provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate the claims for service connection for IBS and 
arthritis in the knees.  A September 2003 pre-rating letter 
provided notice regarding what information and evidence was 
needed to substantiate the claim for service connection for 
costochondritis.  A June 2006 post-rating letter provided 
notice regarding the information and evidence needed to 
substantiate the claims for service connection for 
costochondritis, IBS, arthritis of the right knee, and 
arthritis of the left knee.  These letters also provided 
notice regarding what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The June 2006 letter specifically 
informed the veteran to submit any evidence in his possession 
pertinent to the claims on appeal and provided the veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

The January 2004 RO rating decision reflects the initial 
adjudication of the claims for service connection after 
issuance of the October 2002 and September 2003 letters.  
After issuance of the June 2006 letter, and opportunity for 
the veteran to respond, the February 2008 supplemental SOC 
(SSOC) reflects readjudication of the claims for service 
connection for costochondritis and arthritis of the left 
knee.  Hence, the veteran is not shown to be prejudiced by 
the timing of the latter notice on these claims.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).  Moreover, although the 
RO did not readjudicate the claims for service connection for 
IBS or arthritis of the right knee after issuance of the June 
2006 letter, as no evidence was thereafter identified or 
submitted; hence, readjudication was not , 

The Board notes that the RO has not explicitly requested that 
the veteran furnish evidence in his possession; however, the 
claims file reflects that he has, in fact, submitted evidence 
in support of his claims.  Given that fact, as well as the 
RO's instructions to him, the Board finds that the veteran is 
not prejudiced by the RO's omission in this regard.   See 
Mayfield, 20 Vet. App. at 543 .  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claims on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, service personnel records, 
post-service records of treatment from the Virginia 
Department of Corrections, and the report of an August 2007 
VA examination.  Also of record and considered in connection 
with the appeal are various statements submitted by the 
veteran.  

The Board notes that no further development of the evidence 
is warranted in this appeal.  In this regard, the Board has 
considered the veteran's assertions, advanced in both his NOD 
and substantive appeal, that he should be afforded VA 
examinations.  While he was afforded a VA examination in 
August 2007, this examiner did not address the claims for 
service connection for IBS or arthritis of the right knee.  
The Board emphasizes, however, in this appeal, there is no 
medical evidence whatsoever to support these claims, 
particularly on the matters of whether the veteran has 
current IBS that had its onset in service, as alleged, or 
whether the veteran has current arthritis of the right knee.  
As the current record does not reflect even prima facie 
claims for service connection for IBS or arthritis of the 
right knee, VA is not required to obtain any medical opinion 
commenting upon the etiology of these claimed disabilities.  
See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 
Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the claims, at this 
juncture.  See Mayfield, 20 Vet. App. at 543.  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Character of Discharge

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  See 38 
C.F.R. § 3.1(d).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  See 38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  
 
A discharge based on an offense involving moral turpitude is 
considered to have been issued under dishonorable conditions.  
An offense involving moral turpitude includes, generally, a 
felony.  See 38 C.F.R. § 3.12(d)(3). A discharge or release 
from service under dishonorable conditions is a bar to the 
payment of benefits unless, however, it is found that the 
person was insane at the time of committing the offenses 
causing the discharge. See 38 C.F.R. § 3.12(b). 

In this case, the veteran had several periods of service.  A 
outlined by a response from the National Personnel Records 
Center received in March 2003, the veteran enlisted on March 
25, 1982 for four years, with a scheduled discharge date of 
March 24, 1986.  He received an honorable discharge on 
December 12, 1985 and reenlisted on December 13, 1985 for 
four years, with a scheduled discharge date of December 12, 
1989.  He received an honorable discharge on June 29, 1989, 
and reenlisted for four years on June 30, 1989, with a 
scheduled discharge date of June 29, 1993.  He received an 
other than honorable discharge on November 9, 1993.  

The veteran's service personnel records reflect that he was 
discharged in November 1993 by reason of misconduct due to 
civil conviction.  A felony trial order from the Circuit 
Court of the City of Norfolk dated in October 1992 reflects 
that the veteran was found guilty of sodomy, rape, and 
statutory rape.  

In a December 2002 statement, the veteran indicated that he 
took full responsibility for his crime as he immediately 
plead guilty and was currently serving time.  

Given the evidence as outlined above, the Board finds that, 
during the period of service from December 13, 1989 to 
November 9, 1993, the veteran committed an offense involving 
moral turpitude, as reflected in the October 1992 felony 
trial order from the Circuit Court of the City of Norfolk.  

The veteran has not asserted, and the record does not 
reflect, that he was insane at the time of the offenses 
committed during this period of service.  Rather, as 
indicated in his December 2002 statement, he took full 
responsibility for those offenses.  
 
The Board has considered the veteran's assertions, also made 
in his December 2002 statement, that his entire period of 
service was honorable, as reflected by his letters of 
commendation and appreciation and his performance 
evaluations.  Despite the veteran's statement, the 
circumstances of service and entitlement are determined by 
the character of the final termination of such active 
service.  See 38 C.F.R. § 3.13(b).  

A discharge to reenlist is a conditional discharge if it was 
issued during peacetime service prior to the date the person 
was eligible for an unconditional discharge.  See 38 C.F.R. § 
3.13(a); see also 38 U.S.C.A. § 101(18).  Despite the fact 
that no unconditional discharge may have been issued, a 
person shall be considered to have been unconditionally 
discharged or released from active military, naval, or air 
service when (1) the person served in the active military, 
naval, or air service for the period of time the person was 
obligated to serve at the time of entry into service; (2) the 
person was not discharged or released from such service at 
the time of completing that period of obligation due to an 
intervening enlistment or reenlistment; and (3) the person 
would have been eligible for a discharge or release under 
conditions other than dishonorable at that time except for 
the intervening enlistment or reenlistment.  See 38 C.F.R. § 
3.13(c). 

In this case, as outlined above, the veteran's service 
included a four-year period of reenlistment which began on 
December 13, 1985.  As such, his scheduled discharge date was 
December 12, 1989.  He reenlisted on June 30, 1989, however, 
the June 29, 1989 discharge was a conditional discharge as it 
was a discharge to reenlist prior to the date the veteran was 
eligible for an unconditional discharge.  Although no 
unconditional discharge was issued, the veteran was 
considered to have been unconditionally discharged on 
December 12, 1989, as the criteria outlined in 38 C.F.R. 
§ 3.13(c) were met.  As such, the RO properly found that the 
veteran's service prior to December 13, 1989 was honorable, 
but, in light of felonious offenses committed in 1992, his 
period of service from December 13, 1989 to November 9, 1993 
was dishonorable.  

For all the foregoing reasons, the Board finds that the 
veteran's discharge from his period of service from December 
13, 1989 to November 9, 1993 is considered to have been 
issued under dishonorable conditions.  Because the discharge 
was not under conditions other than dishonorable, it serves 
as a bar to the receipt of certain VA benefits, to include 
compensation for disabilities incurred or aggravated during 
that period of service.  See 38 C.F.R. § 3.12.  

III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

After a full review of the record, including the medical 
evidence and statements made by the veteran, the Board finds 
that all the claims for service connection must be denied.  

A.  Costochondritis

The veteran asserts that he has costochondritis that is 
related to service.  Service medical records reflect 
complaints of chest pain in August 1987.  The assessment was 
fit for PRT.  The veteran again presented in June 1991 with 
complaints of chest pain, and the assessment was 
costochondritis.  The Board notes, however, that this 
diagnosis of costochondritis is during the veteran's period 
of service from December 13, 1989 to November 9, 1993, and 
that the veteran has no legal entitlement to VA benefits 
based on disease or injury incurred during that period.  

The Board further notes, in any event, that, even if the 
veteran claimed service connection in connection with a 
period of honorable service, the claim for service connection 
for costochondritis must fail on the basis of current 
disability and/or nexus to service..  

Records of post-service treatment from April 1993 to October 
2002 are negative for complaints regarding or findings of 
costochondritis.  

In his July 2003 claim for service connection, the veteran 
reported  that he was diagnosed with costochondritis in June 
1991 and still had intermittent pains.  He reported that he 
took Motrin quite often, and that coughing, sneezing, hard 
breathing, and anxiety brought about the pain.  

On VA examination in August 2007, the veteran described chest 
pain which lasted a few minutes and would then resolve.  He 
indicated that he had undergone cardiac workups to rule out 
heart problems.  The veteran added that, when he experienced 
the chest pain, by the time he was able to get to sick call, 
the pain had subsided.  The veteran described the pain as 
occasional and located between the 3rd and 4th rib.  He 
reported that the pain had centralized more over the past 
year towards the mid-sternum, and added that, at times, the 
pain was so bad it could take his breath away.  On 
examination, the veteran was having no chest pain with 
movement and breathing.  There was no chest tightness.  The 
veteran had mild complaints of pain on deep palpation over 
the second through fifth costal cartilage, but the examiner 
indicated that these complaints were not significant enough 
for a diagnosis.  Chest X-ray revealed that the lungs were 
clear, heart size was normal, and regional bones were 
unremarkable.  

With respect to costochondritis, the examiner was no 
pathology to render a diagnosis; none found on examination.  
The examiner opined that it was less likely than not that the 
veteran's current costochondritis was related to his chest 
pain while in the military.  The stated rationale for the 
opinion was that the costochondritis was self-limiting and 
that the veteran's original complaints were after running, 
but that no diagnosis was officially made.  The examiner 
added that, in the rare instances that one has reoccurring 
costochondritis, one does not have long periods between 
attacks, rather, such individuals are often hospitalized and 
have to remain on medication for long periods of time.  The 
veteran's complaints of pain, however, were sharp but not 
long lasting.  

In this case, the Board finds that the competent medical 
evidence does not clearly support a finding of current 
costochondritis.  Notwithstanding the evidence of current 
complaints of chest pain, as indicated in the veteran's July 
2003 claim for service connection and during the August 2007 
VA examination, there are no medical findings or diagnoses to 
support the existence of underlying pathology for that pain.  
Rather, the diagnosis rendered by the VA examiner was no 
pathology to render a diagnosis; none found on examination.  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection can be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub. nom. Sanchez-Benitez v. 
Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 
12 Vet. App. 22 (1998).  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1131.  Thus, where the competent and persuasive medical 
evidence does not establish a current disability upon which 
to predicate a grant of service connection, there can be no 
valid claim for service connection.  See Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). 

The Board further notes that, although the VA examiner 
specifically found no costochondritis on examination, the 
etiological opinion referred to the veteran's "current 
costochondritis."  Assuming, arguendo, that this reference 
could constitute medical evidence of current costochondritis, 
the service connection claim would still fail, as there is no 
competent medical evidence or opinion linking costochondritis 
to service.  Rather, the only medical opinion on the question 
of etiology weighs against the claim, as the same examiner 
specifically opined that current costochondritis was less 
likely than not related to chest pain in service, and 
provided a thorough rationale for this opinion.  
Significantly, there is no contrary medical evidence or 
opinion on this point.  

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the veteran's written 
assertions; however, none of this evidence provides a basis 
for allowance of the claim.  As indicated above, the claim 
turns on the medical matter matters of diagnosis and 
etiology-matters within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the veteran is not shown to be other than a 
layperson without the appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on a medical matter.  See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value. 

The Board has also considered the veteran's argument, made in 
his December 2004 NOD, that the claim for service connection 
for costochondritis should be considered in accordance with 
38 U.S.C.A. § 1117.  

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent during the presumptive 
period prescribed by the Secretary. The Board notes that the 
period within which such disabilities must become manifest to 
a compensable degree in order for entitlement to compensation 
to be established is December 31, 2011.  38 C.F.R. § 
3.317(a)(1)(i).  Furthermore, the chronic disability must not 
be attributed to any known clinical disease by history, 
physical examination, or laboratory tests. 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a), (b). 

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(f). 

"Qualifying chronic disability" includes (a) undiagnosed 
illness, (b) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection. 38 C.F.R. § 3.317(a)(2). 

While the veteran's service personnel records reflect that he 
was awarded the Southwest Asia Service Medal with two bronze 
stars and the Kuwait Liberation Medal, as indicated above, 
the veteran has no legal entitlement to VA benefits based on 
disease or injury incurred during the period from December 
13, 1989 to November 9, 1993, during which time he served in 
the Persian Gulf.  As such, consideration of entitlement to 
service connection in accordance with 38 U.S.C.A. § 1117 is 
not warranted.    

In adjudicating the claim, the Board also has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim,  
that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 

B.  IBS

The veteran asserts that he has current IBS that is related 
to service.  Service medical records are negative for 
complaints regarding or findings of IBS.  Therefore, IBS was 
not shown in service.  

Records of post-service treatment from April 1993 to October 
2002 reflect diagnoses of and treatment for IBS.  During 
treatment in January 1996, the veteran complained of chronic 
gaseousness, cramps and urgency to defecate after each meal, 
and described a history of bad abdominal cramps while in the 
Navy.  While the post-service records of treatment confirm 
the presence of current IBS, and despite the veteran's 
complaints of abdominal cramps in the Navy, none of these 
medical records include any comment or opinion regarding 
etiology of current IBS.  

In short, there is simply no medical evidence or opinion of a 
nexus between current IBS and the veteran's service, and the 
veteran has not presented or identified any such existing 
medical evidence or opinion that would, in fact, support the 
claim. 

The Board has considered the veteran's argument, made in his 
December 2004 NOD, that the claim for service connection for 
IBS should be considered in accordance with 38 U.S.C.A. 
§ 1117.  

Although IBS is a medically unexplained chronic multi-symptom 
illness as described in 38 C.F.R. § 3.317(a)(2), as noted 
above, the veteran has no legal entitlement to VA benefits 
based on disease or injury incurred during the period of 
service from December 13, 1989 to November 9, 1993, during 
which he served in Southeast Asia.  As such, consideration of 
entitlement to service connection in accordance with 
38 U.S.C.A. § 1117 is not warranted.    

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the appellant's written 
assertions.  However, this claim turns on the matter of 
whether there exists a medical relationship between claimed 
disability and an injury or disease during service-a matter 
about which the appellant is not competent to render a 
persuasive opinion.  See Bostain, 11 Vet. App. at 127; 
Routen, 10 Vet. App. at 186.  Hence, he cannot support the 
claim on the basis of such lay assertions, alone.

Under these circumstances, the claim for service connection 
for IBS must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as no competent, persuasive 
evidence supports the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.



C.  Arthritis of the Right Knee

The veteran asserts that he has arthritis of the right knee 
that is related to service.  Service medical records reflect 
complaints of left knee pain, but are negative for complaints 
regarding or treatment for the right knee.  

Records of post-service treatment from April 1993 to October 
2002 include complaints of bilateral knee pain.  A June 2002 
X-ray report indicates that multiple views of the right knee 
failed to demonstrate evidence of acute fracture, 
dislocation, or other bony pathology.  A July 2002 record of 
treatment noted that X-ray of both knees was normal.    

In this case, the Board finds that the service connection 
claim must fail, as there is no competent and persuasive 
medical evidence of current arthritis of the right knee for 
which service connection can be granted.  

Notwithstanding the evidence of current complaints of pain, 
as indicated in the post-service treatment records, there are 
no medical findings or diagnoses to support the existence of 
underlying pathology for that pain.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
can be granted.  See Sanchez-Benitez, 13 Vet. App. at 285; 
Evans, 12 Vet. App. 22.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1131.  Thus, where, as here, competent and persuasive 
medical evidence does not establish a current disability upon 
which to predicate a grant of service connection, there can 
be no valid claim for service connection.  See Gilpin, 155 F. 
3d 1353; Brammer, 3 Vet. App. at 225. 

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the appellant's written 
assertions.  However, this claim turns on the medical matter 
of current disability,, a matter within the province of 
trained medical professionals.  See Bostain, 11 Vet. App. at 
127; Routen, 10 Vet. App. at 186.  Hence, he cannot support 
the claim on the basis of such lay assertions, alone.

Under these circumstances, the Board finds that the claim for 
service connection for arthritis of the right knee must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, persuasive evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.

D.  Left Knee Disability

The veteran asserts that he has a left knee disability that 
is related to service.  While service medical records reflect 
complaints of left knee pain in May 1987, no significant 
abnormality was demonstrated on X-ray.  

Post-service records of treatment reflect complaints 
regarding and treatment for the left knee.  The veteran 
complained of popping and locking of the left knee in 
November 1995, and an X-ray that month revealed a normal left 
knee.  The report of a June 2002 X-ray indicates that 
multiple views of the left knee failed to demonstrate 
evidence of acute fracture, dislocation, or other bony 
pathology.  A July 2002 record of treatment notes that X-ray 
of both knees was normal.  

The veteran's left knee was evaluated during VA examination 
in August 2007.  The veteran then reported that he injured 
his left knee in the military.  He stated that he believed 
that the wear and tear of working on the flight decks was the 
cause of his left knee pain.  The veteran denied instability 
and giving way, but described grinding.  He reported pain, in 
that he described the feeling of a sharp needle sticking 
under his patella.  He also described stiffness and weakness.  
He denied decreased speed of joint motion, dislocation, 
subluxation, locking, effusions, symptoms of inflammation, or 
effects on range of motion.  The veteran reported that he had 
an elastic knee brace for his left knee that he would wear on 
occasion when his knee was aggravated.  

On examination, the left knee was not swollen.  There was no 
laxity, but there was mild crepitus.  Range of motion of the 
left knee revealed extension to +5 degrees actively and to 0 
degrees passively, and flexion to 140 degrees actively and 
passively.  There were no complaints of pain on range of 
motion.  Repetitively moving the knee caused no pain and no 
change in range of motion.  X-ray of the left knee revealed 
no fracture or dislocation and was essentially normal.  The 
pertinent diagnosis was left patellar femoral syndrome.  The 
examiner opined that it was less likely than not that the 
veteran's left knee was related to his knee pain while in the 
military.  In providing a rationale for this opinion, the 
examiner noted that a review of the medical files revealed no 
consistent medical treatment for chronic left knee pain.  The 
examiner added that the veteran's symptoms and negative X-ray 
would be age related.  He further noted that the veteran had 
no significant arthritis and that, had the left knee 
condition been caused by a chronic condition while in the 
military, there would have been more flare-ups and some 
arthritis noted.  

The Board notes that, as discussed above, the veteran 
initially claimed service connection for arthritis of the 
left knee.  However, as the foregoing medical evidence 
clearly demonstrates, there is no competent medical evidence 
of current arthritis of the left knee, as November 1995, June 
2002, and August 2007 X-rays of the left knee were all 
normal.  In the absence of current medical evidence of 
arthritis, there is no basis for a grant of  service 
connection for any such disability.  See Gilpin, 155 F. 3d 
1353; Brammer, 3 Vet. App. at 225. 

Moreover, while the August 2007 VA examination report does 
confirm the presence of a current left knee disability-
specifically, patellar femoral syndrome-the record does not 
support a grant of service connection for such disability, as 
the only medical opinion on the question of etiology weighs 
against the claim.  In this regard, the VA examiner 
specifically opined that the veteran's current left knee 
disability was less likely than not related to his knee pain 
while in the military, and provided a thorough rationale for 
this opinion.   

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the appellant's written 
assertions.  However, this claim turns on the matter of 
whether there exists a medical relationship between claimed 
disability and an injury or disease during service-a matter 
about which the appellant is not competent to render a 
persuasive opinion.  See Bostain, 11 Vet. App. at 127; 
Routen, 10 Vet. App. at 186.  Hence, he cannot support the 
claim on the basis of such lay assertions, alone.

Under these circumstances, the Board finds that the claim for 
service connection for a left knee disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

The character of the veteran's discharge from his period of 
service from December 13, 1989 to November 9, 1993 is a bar 
to certain VA benefits, to include compensation.  

Service connection for costochondritis is denied.  

Service connection for IBS is denied.  

Service connection for arthritis of the right knee is denied.  

Service connection for arthritis of the left knee is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


